Title: From John Quincy Adams to Charles Francis Adams, 22 July 1814
From: Adams, John Quincy
To: Adams, Charles Francis



N. 3.
My Dear Charles.
Ghent 22. July 1814.

Your third Letter, dated 11. June, came to me the day before yesterday Morning, and gave me so much pleasure that I take care to answer it immediately. I see that you tried very much to write it without making any mistakes, and although you did not entirely succeed, yet there were not many; and if you always take as much care, I dare say, you will before long be able to write a Letter without making any at all.
I will tell you of two of the mistakes in spelling—one is the word received, which you write recieved; and the other is to sow which you write to sew—A button-hole or a handkerchief may be sewed, but Garden seeds must be sown.
I am very glad that you have a Garden to amuse yourself in, and that you have a Spade, a Rake and a wheelbarrow, to teach you gardening and give you wholesome exercise—And by the time you receive this Letter, I hope your seeds will have come up, and shewn you the process of vegetation.
Young Mr Russell, when his father and I came from Amsterdam, stayed there as I wrote you, to go to school with Mr Bourne’s sons—But he soon became tired of the school, and his father has permitted him to come here; intending to send him to another school in France; where he hopes he will be more contented and may learn the French language.
I wish very much it were possible for me to walk with you in the Bezborodko, and Moltchanoff Gardens; and I wish still more that you could be here to walk with me in all the beautiful walks in the neighbourhood of this City—I walk every evening about two hours, from seven o’clock untill nine, and as none of the other Gentlemen here like to walk at that time, I generally am alone, and should be very glad to have your Company.—There are Nine Gates to the City, and pleasant walks outside of almost every one of them—I go every Evening out at a different gate, and walk two or three miles, under beautiful rows of trees, or along the pleasant Banks of Rivers and Canals.—But the days are already beginning to shorten so much that I shall soon be obliged to shorten my walks or to take them at a different time of the day.
The weather is now very warm, and when I walk I see the Fishermen catching fish, and the boys bathing themselves, and learning to swim, which I should also be very glad to have you do. I see besides the meadows covered with the linen that is bleaching, because this is a country where there are great linen Manufactures.
Continue to write to me, Dear Charles, and always take care to write as well as you can—I hope you still keep your Journal, and that you copy into your Letter book, all the Letters that you write.—I suppose you will still be at Mr Fishwick’s when you receive this Letter, and, you must if so, not forget to present my Compliments to him.
I am, your ever affectionate Father
John Quincy Adams